Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 5/6/2021 was received and considered.
The preliminary amendment dated 9/29/2020 was received and considered.
Claims 1-18 and 23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim claims 1-18 and 23, the claims recite “an encrypted AP device”.  However, the specification does not describe “encrypted” such that the claimed device can be made by a skilled artisan in the relevant art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319951 A1 to West, III et al. (West) in view of US 2016/0227591 A1 to Oh et al. (Oh) and US 2013/0152168 A1 to Nasir et al. (Nasir).
Regarding claim 1, West discloses a terminal verification method, applied to an Access Point (AP) device (Fig. 1, 152) in a Wireless Local Area Network (WLAN) (Fig. 1), wherein the AP device is an encrypted AP device, the method comprising: receiving a connection request sent by a first terminal (receive request from UE 130, ¶¶55-56); wherein the connection request comprises identification information of the first terminal (request includes unique identifier of guest UE, ¶55); querying an authorization list according to the identification information of the first terminal (comparing unique identifier with recognized device list, ¶55); and returning an authorization response to the first terminal when the authorization list includes the identification information of the first terminal (provide access, ¶56, including authorization notification, ¶60); wherein the authorization response is used for instructing the first terminal to establish a network connection with the AP device (AP provides access to terminal, ¶56).  West lacks wherein the authorization list includes identification information of terminals located within a preset password-free range.  However, Oh teaches that it was known to register terminals within a threshold distance of an access point on a list (available list, ¶¶36-37) and to utilize the list for connection authorization (¶38. ¶¶43-44).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West such that the authorization list (recognized device list) includes identification information of terminals located within a preset password-free range (close proximity to the access point).  One of ordinary skill in the art would have been motivated to perform such a modification to permit wireless devices that are close to the access point to provide assurances of the device location, as taught by Nasir.  As modified, West is silent regarding “password-free”.  However, Nasir teaches that it was known to grant access to a network when a wireless device is within a threshold distance of an access point, where access is granted without requiring a password (¶43, ¶46, ¶48).  In Nasir, access is granted for a time duration (¶48).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that the authorization list (recognized device list) includes identification information of terminals located within a preset password-free range (close proximity to the access point).  One of ordinary skill in the art would have been motivated to perform such a modification to permit wireless devices that are close to the access point to reduce the burden of authentication, as taught by Nasir.  
Regarding claim 10, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 14, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 15, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 4, West discloses when the authorization list does not include the identification information of the first terminal, confirming that the first terminal fails to be verified (determine if threshold is exceeded, Fig. 3A, 308); or, sending a verification instruction to the first terminal (identity verification request message, Fig. 3A, 310); wherein the verification instruction is used for instructing the first terminal to return a verification key; and verifying the first terminal according to the verification key returned by the first terminal (terminal returns trigger response message, Fig. 3A, 314).

Claims 2-3, 6-9, 11, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over West, Oh and Nasir, as applied to claims 1, 10 and 15 above, in view of US 20190053124 A1 to Bitra et al. (Bitra) and US 2015/0215762 A1 to Edge.
Regarding claims 2 and 16, West, as modified above, discloses periodically assessing terminal proximities (as modified above by Oh, ¶34, ¶39), but lacks transmitting a broadcast signal; wherein the broadcast signal is used for instructing the first terminal to determine positioning characteristics of the received broadcast signal and return a positioning response to the AP device; the positioning response includes the identification information of the first terminal and the positioning characteristics; the first terminal is any terminal which receives the broadcast signal; and receiving the positioning response, and adding the identification information of the first terminal into the authorization list when it is determined according to the positioning characteristics in the positioning response that the first terminal is located within the password- free range and the identification information of the first terminal does not exist in the authorization list.  However, Bitra teaches determining location information of a terminal including when receiving broadcast information transmitted by any AP device (AP broadcasts beacons announcing network, ¶25), determining positioning characteristics of the broadcast information (mobile device measures characteristics, such as RTT and AoA, ¶26); and returning a positioning response to the AP device (AP obtains characteristics/measurements from the mobile device, ¶26); wherein the positioning response includes the positioning characteristics (¶26).   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that when receiving broadcast information transmitted by any AP device, determining positioning characteristics of the broadcast information; and returning a positioning response to the AP device; wherein the positioning response includes the positioning characteristics and the identification information of the terminal.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of measuring the distance between a mobile device and an access point, as taught by Bitra.  As modified, West is silent regarding the positioning response including the identification information of the terminal.  However, Edge teaches that it was known that Wi-Fi frames include the sending device’s MAC address (¶3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that the positioning response includes the identification information of the terminal.  One of ordinary skill in the art would have been motivated to perform such a modification to operative the Wi-Fi device in accordance with the known specification, as taught by Edge.
Regarding claim 3, West, as modified above, lacks wherein, after adding the identification information of the first terminal into the authorization list, the method further comprises: sending an authentication response to the first terminal.  However, Bitra teaches that it was known in 802.11 to return an authentication response (¶25; Fig. 4, step D).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that after adding the identification information of the first terminal into the authorization list, the method further comprises: sending an authentication response to the first terminal.  One of ordinary skill in the art would have been motivated to perform such a modification to notify the terminal of the authentication status, as taught by Bitra.
Regarding claim 6, West, as modified above, lacks wherein the positioning characteristics of the broadcast signal include a reception strength and a reception angle of the broadcast signal.  However, Oh teaches that it was known to utilize reception strength as an indicator of proximity (¶34).  Further, Bitra teaches that it was known to utilize a reception angle as characteristics in determining proximity (¶15).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that the positioning characteristics of the broadcast signal include a reception strength and a reception angle of the broadcast signal.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize known characteristics to determine the proximity of the terminal to the access point, as taught by Oh and Bitra.  
Regarding claims 7-9 and 23, West, as modified above, lacks wherein the password-free range is represented by a boundary function; wherein the boundary function is used for characterizing a relationship between the reception strength and the reception angle of the broadcast signal at a boundary of the password-free range; the method further comprises: transmitting the broadcast signal; receiving positioning responses returned by a plurality of sampling devices according to the broadcast signal; determining a positioning response with the reception strength meeting a preset strength among the positioning responses returned by the plurality of sampling devices; and determining the boundary function of the password-free range according to the reception strength and the reception angle in the positioning response with the reception strength meeting the preset strength.  However, Bitra teaches wherein the password-free range is represented by a boundary function (boundary defined by RTT and AoA measurements, ¶21); wherein the boundary function is used for characterizing a relationship between the reception strength (RSSI, as modified above by Oh) and the reception angle (AoA) of the broadcast signal at a boundary of the password-free range (¶21); the method further comprises: transmitting the broadcast signal (as modified above); receiving positioning responses returned by a plurality of sampling devices according to the broadcast signal (calibration by plurality of mobile device responses, ¶23); determining a positioning response with the reception strength (RSSI) meeting a preset strength among the positioning responses returned by the plurality of sampling devices (use responses in determining resulting ranges, ¶23); and determining the boundary function of the password-free range according to the reception strength and the reception angle in the positioning response with the reception strength meeting the preset time strength (associate RSSI and AoA measurements to define boundary, ¶23).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above.    
Regarding claim 11, West, as modified above, lacks when receiving broadcast information transmitted by any AP device, determining positioning characteristics of the broadcast information; and returning a positioning response to the AP device; wherein the positioning response includes the positioning characteristics and the identification information of the terminal.  However, Bitra teaches determining location information of a terminal including when receiving broadcast information transmitted by any AP device (AP broadcasts beacons announcing network, ¶25), determining positioning characteristics of the broadcast information (mobile device measures characteristics, such as RTT and AoA, ¶26); and returning a positioning response to the AP device (AP obtains characteristics/measurements from the mobile device, ¶26); wherein the positioning response includes the positioning characteristics (¶26).   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that when receiving broadcast information transmitted by any AP device, determining positioning characteristics of the broadcast information; and returning a positioning response to the AP device; wherein the positioning response includes the positioning characteristics and the identification information of the terminal.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of measuring the distance between a mobile device and an access point, as taught by Bitra.  As modified, West is silent regarding the positioning response including the identification information of the terminal.  However, Edge teaches that it was known that Wi-Fi frames include the sending device’s MAC address (¶3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West, as modified above, such that the positioning response includes the identification information of the terminal.  One of ordinary skill in the art would have been motivated to perform such a modification to operative the Wi-Fi device in accordance with the known specification, as taught by Edge.

Allowable Subject Matter
Claims 5, 12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but believed to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under 35 U.S.C. §112 listed above are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 1, 2022